The offense is unlawful possession of liquor and the punishment is one year in the penitentiary.
The evidence is amply sufficient to support the verdict and the record contains no objections to the charge of the courts. The only bill of exceptions contained in the record complains at the court's action in permitting the state to ask the defendant on cross examination if he is not under indictment in the Federal court for the unlawful sale of intoxicating liquor, and in requiring the defendant to answer said question to the effect that there was another case pending against him in the Federal court. The only objections offered to this testimony was that the other indictment against the defendant is a matter that has no bearing whatever on the case on trial and defendant further objected on the grounds that another indictment in another court might mean that he was guilty or might mean that he was not guilty and could not be used as evidence.
The court qualifies this bill by stating that the clerk of the Federal court at Corpus Christi testified fully on this subject without any objection from the defendant. We fail to discern any error under this condition of this record.
Finding no error in the record, the judgment is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.